Title: To Thomas Jefferson from William C. C. Claiborne, 21 June 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            New Orleans June 21st. 1806.
                        
                        My friend mr. Ribelt who returns to the United States under an apprehension that he has met with some heavy
                            domestic misfortune, can give you much interesting information as to the state of things in this quarter.
                        The Troops ordered to this Territory,— with the aid of the Militia,—are—in my opinion, amply sufficient to
                            repel any force which our Spanish Neighbours could, at present, assemble,—and in any event, I pray you to entertain no
                            fears as to the safety of New Orleans and its dependencies. As to the Militia, I cannot count with certainty on their
                            entire and active co-operation: I however doubt not but that many would prove faithful to the American standard. No man
                            could have labored more ardently than myself, to support, in this quarter, the interest and honor of my country, and to
                            attach the Louisianians to the American Government: but in these efforts I have met with much opposition, and from a
                            quarter where it was not expected. If there be any serious disaffection to the american Government in this Territory, it
                            may in a great measure be attributed to the intrigues of a few designing, discontented, restless men, whose native
                            language is English. The views of these men both public and private, I have uniformly opposed, and of course I am honored
                            with their hatred! Of this number is Mr. Daniel Clark—who will most unquestionably say much, and do much, with a view to
                            my injury on his arrival at the Seat of Government: but with respect to Mr. Clark’s statements, or those of his Partizans,
                            all I ask is, that before they are believed, I may have an opportunity of explaining and justifying my conduct.
                        I hope, my dear Sir, you will pardon the solicitude I manifest on this occasion. Within this Territory;
                            within the very City where I reside—misrepresentations of my official acts, the most cruel, have been made,—and means the
                            most dishonorable have been resorted to with a view of injuring my political reputation! I cannot therefore but suspect
                            that my Enemies will be most unjust towards me, when they may be at the seat of Government.
                        The Territory is tranquil—and the great body of the people take no interest whatever in our political
                            affairs. The Laws are enforced, and the most perfect good order is preserved.
                        On the return of mr. Graham, I pray your permission to visit the United States, unless you should suppose
                            that my presence here, or in the Floridas, might be useful to my Country.
                        I have the honor to be, Dear Sir, with great respect, your faithful friend.
                        
                            William C. C. Claiborne
                     
                        
                    